DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US Pub. No. 2014/0274454 A1) in view of Krumme et al. (herein “Krumme”; US Pub. No. 2005/0020378 A1). 
Regarding claim 1, Synder discloses a golf club head comprising: a striking face portion located at a frontal portion of the golf club head (Fig. 3C); the striking face portion further comprises; an external frontal face layer located at an external frontal portion of the striking face portion (Fig. 3C, item 210), an internal rear face layer located at an internal rear portion of the striking face portion (Fig. 3C, item 322); and an intermediary sandwiched face layer, juxtaposed between the external frontal face layer and the internal rear face layer (Fig. 3C, item 220), an aft rear portion attached to the rear of the striking face portion (Fig. 3C, noting the remainder of the body); wherein the intermediary sandwiched face layer further comprises a thinned central region and a thickened perimeter region measured vertically (Fig. 3C, item 220), and wherein the thinned central region of the intermediary sandwiched face layer has a thickness of between about 0.4 mm to about 1.0 mm (pars. [0044]; noting a thickness in a variable backing layer being 0.25 to 4.5 mm makes obvious the claimed range, or par. [0059], noting 0.5 to 3.0 mm makes obvious the claimed range), and the thickened perimeter region of the intermediary sandwiched face layer has a thickness of about 1.7 mm (pars. [0044]; noting a thickness in a variable backing layer being 0.25 to 4.5 mm makes obvious the claimed range or par. [0059], noting 0.5 to 3.0 mm makes obvious the claimed range); wherein the striking face portion has a uniform thickness (Fig. 3C).  It is noted that Snyder does not specifically disclose wherein the external frontal face layer has a constant face thickness; wherein the internal rear face layer has a non-uniform thickness created by a planar rear surface and a non-planar front surface measured vertically.  However, Synder does specifically disclose that the external frontal face layer has a constant face thickness (Fig. 2C; noting a different embodiment); and wherein the internal rear face layer has a non-uniform thickness created by a planar rear surface and a non-planar front surface (Fig. 3C and par. [0044]; last line, noting the iron body may have contour).  In addition, Krumme discloses a similar insert for an iron club wherein the external frontal face layer has a constant face thickness (Fig. 3, item 8); and wherein the internal rear face layer has a non-uniform thickness created by a planar rear surface and a non-planar front surface (Fig. 3 and pars. [0013], [0035], [0046]; par. [0046] specifically stating the geometry shown in Fig. 3 may be applied may also be applied in the vertical direction).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Synder to use an external frontal face layer having a constant face thickness; wherein the internal rear face layer has a non-uniform thickness created by a planar rear surface and a non-planar front surface as taught by Krumme because doing so would be use of a known technique (using a contoured internal rear 
Regarding claim 2, the combined Synder and Krumme disclose that the intermediary sandwiched face layer completely separates the external front face layer from the internal rear face layer (Synder: Figs. 4B and 3B).
Regarding claim 3, the combined Synder and Krumme disclose that the intermediary sandwich face layer is made out of a polymeric material (Synder: par. [0043] or Krumme: par. [0041]).
Regarding claim 4, the combined Synder and Krumme disclose that the intermediary sandwiched face layer is made out of a polymeric material having a Shore D hardness of between about 55 to about 75 (Synder: pars. [0043] and [0088]; noting 25 to 85 Shore D makes obvious the claimed range).
Regarding claim 5, the combined Synder and Krumme disclose that the polymeric material of the intermediary sandwiched face layer has a Shore D hardness of between about 60 to about 70 (Synder: par. [0088]; noting 25 to 85 Shore D makes obvious the claimed range).
Regarding claim 6, the combined Synder and Krumme disclose that the polymeric material of the intermediary sandwiched face layer has a Shore D hardness of about 65 (Synder: par. [0088]; noting 25 to 85 Shore D makes obvious the claimed value).
Regarding claim 8, the combined Synder and Krumme disclose that the intermediary sandwiched face layer has a rear surface that is non-planar (Krumme: Fig. 3, item 12).
that the intermediary sandwiched face layer has a frontal surface that is a planar (Krumme: Fig. 3, item 12).
Regarding claim 15, the combined Synder and Krumme disclose that the thinned central region of the intermediary sandwiched face layer has a thickness of between about 0.4 mm to about 0.6 mm (Synder: pars. [0044]; noting a thickness in a variable backing layer being 0.25 to 4.5 mm makes obvious the claimed range or par. [0059], noting 0.5 to 3.0 mm makes obvious the claimed range), and the thickened perimeter region has a thickness of about 1.7 mm (Synder: pars. [0044]; noting a thickness in a variable backing layer being 0.25 to 4.5 mm makes obvious the claimed range or par. [0059], noting 0.5 to 3.0 mm makes obvious the claimed range). 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US Pub. No. 2014/0274454 A1). 
Regarding claim 16, Synder discloses a golf club head comprising: a striking face portion located at a frontal portion of the golf club head (Fig. 3C); the striking face portion further comprises; an external frontal face layer located at an external frontal portion of the striking face portion (Fig. 3C, item 210), an internal rear face layer located at an internal rear portion of the striking face portion (Fig. 3C, item 322); and an intermediary sandwiched face layer, juxtaposed between the external frontal face layer and the internal rear face layer (Fig. 3C, item 220), an aft rear portion attached to the rear of the striking face portion (Fig. 3C, noting the remainder of the body); wherein the intermediary sandwiched face layer is made out of a polymeric material having a Shore D hardness of between about 55 to about 75 (pars. [0043] and [0088]; noting 25 to 85 Shore D makes obvious wherein the intermediary sandwiched face layer has a non-uniform thickness measured vertically (Fig. 3C, item 220; noting thicker at the top and bottom), wherein the intermediary sandwiched face layer further comprises a thinned central region and a thickened perimeter region measured vertically (Fig. 3C, item 220).  The above rejection is given under a 103 based on the obviousness of the overlapping ranges regarding the Shore D hardness of the polymeric material.
Regarding claim 17, Synder discloses that the polymeric material of the intermediary sandwiched face layer has a Shore D hardness of between about 60 to about 70 (par. [0088]; noting 25 to 85 Shore D makes obvious the claimed range).
Regarding claim 18, Synder discloses that the polymeric material of the intermediary sandwiched face layer has a Shore D hardness of about 65 (par. [0088]; noting 25 to 85 Shore D makes obvious the claimed value).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US Pub. No. 2014/0274454 A1) in view of Krumme et al. (herein “Krumme”; US Pub. No. 2005/0020378 A1) and in further view of Mahaffey (US Pub. No. 2003/0157995). 
Regarding claim 20, Synder discloses a golf club head comprising: a striking face portion located at a frontal portion of the golf club head (Fig. 3C); the striking face portion further comprises: an external frontal face layer located at an external frontal portion of the striking face portion (Fig. 3C, item 210); an internal rear face layer located at an internal rear portion of the striking face portion (Fig. 3C, item 322); and an intermediary sandwiched face layer, juxtaposed between the external frontal face layer and the internal rear face layer (Fig. 3C, item 220), an aft rear portion attached to the rear of the striking face portion (Fig. 3C, noting the remainder of the body); wherein the intermediary sandwiched face layer is made out of a polymeric material having a Shore D hardness of between about 55 to 75 (pars. [0043] and [0088]; noting 25 to 85 Shore D makes obvious the claimed range), and wherein the intermediary sandwiched face layer has a non-uniform thickness measured vertically (Fig. 3C, item 220; noting thicker at the top and bottom), wherein the intermediary sandwiched face layer further comprises a thinned central region and a thickened perimeter region measured vertically (Fig. 3C, item 220; noting thicker at the top and bottom), wherein the thinned central region of the intermediary sandwiched face layer has a thickness of between about 0.4 mm to about 1.0 mm (pars. [0044]; noting a thickness in a variable backing layer being 0.25 to 4.5 mm makes obvious the claimed range or par. [0059], noting 0.5 to 3.0 mm makes obvious the claimed range), and the thickened perimeter region has a thickness of between about 1.3 mm to about 2.1 mm (pars. [0044]; noting a thickness in a variable backing layer being 0.25 to 4.5 mm makes obvious the claimed range or par. [0059], noting 0.5 to 3.0 mm makes obvious the claimed range), and wherein the external frontal face layer has a uniform thickness (Fig. 3C). It is noted that Snyder does not specifically disclose wherein the internal rear face layer has a non-uniform thickness created by a planar rear surface and a non-planar front surface, wherein the internal rear face layer further comprises a thickened central region and a thinned perimeter region measured vertically, wherein the intermediary sandwiched face layer has a rear surface that is non-planar and a frontal surface that is planar measured vertically.  However, Synder does specifically disclose wherein the external frontal face layer has a constant face thickness (Fig. 2C; noting a different embodiment); and the ability to contour the internal rear surface to create an intermediate layer having a non-planar rear surface (Fig. 3C and par. [0044]; wherein the thickened central region of the internal rear face layer has a thickness of between about 2.0 mm to about 4.0 mm, and the thinned perimeter region has a thickness of between about 1.5 mm to about 2.5 mm.  However, Krumme clearly discloses an internal rear face layer that has a thickened central region and a thinned perimeter (Fig. 34, opposite item 108).  In addition, Mahaffey discloses a very similar iron with a face insert wherein the thickness .  


Response to Arguments
Applicant's arguments filed 6/28/21 have been fully considered but they are not generally persuasive.
Applicant argues that by adding the limitation “measured vertically” (i.e. as measured along a vertical axis), the claimed invention is non-obvious over the prior art.  Restated, applicant argues that it would not be obvious to one of ordinary skill in the art to “vary the component thickness in a vertical crown to sole” based on a reference (i.e. Krumme) “that varies component thickness in a horizontal heel to doe [sic] direction” (see Remarks, received 6/28/21, page 8 of 9).  This amendment and argument are not compelling for the following reasons.

	Moving on, Krumme specifically states that “It should be recognized that, many of the arrangements for varying the geometry or materials of a backing in the horizontal direction shown in FIGS. 2-9 may also be applied in the vertical direction” (par. [0046]; emphasis added). As such, it is clear that the geometry/profile in Fig. 3 may be applied in the vertical direction to provide “desired compensation for too high or too low ball impact on the face of the club” (par. [0035]). As such, and as specifically stated by Krumme, it would be obvious to apply the geometries in the vertical direction.  Thus, applicant’s arguments are not compelling.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
7/13/21


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711